

115 HR 1392 IH: TechCorps Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1392IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Bera (for himself, Mr. Kilmer, Mr. Soto, Mr. Perlmutter, Mr. McNerney, Mrs. Murphy of Florida, Mr. Himes, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a National TechCorps program, and for other purposes.
	
 1.Short titleThis Act may be cited as the TechCorps Act. 2.OPM database of TechCorps-eligible positions (a)In generalNot later than 60 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall establish and maintain an electronic database of job vacancies across the Government relating to information technology. The Director shall consult with each Federal agency in establishing and periodically updating the database.
 (b)PublicationThe database of vacant positions described under subsection (a) shall be published and available on the USA Jobs Internet Web site, and each position in the database shall be described on such Web site as a TechCorps-eligible position.
 3.Establishment of TechCorpsSection 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is amended by adding at the end the following:
			
 (6)TechCorpsThe Corporation shall enter into an interagency agreement (other than a grant agreement) with another Federal agency under section 121(b) to carry out a TechCorps program under which—
 (A)individuals apply to service as a TechCorps member— (i)prior to graduating from a program of study at institution of education leading to degree or certificate relating to information technology, but not earlier than the last academic year of such program of study; or
 (ii)after graduating from such a program of study; (B)individuals described in subparagraph (A)(i) are recruited not earlier than the last academic year of their program of study;
 (C)individuals described in subparagraph (A) desiring to serve as TechCorps members shall commit to employment with the Federal agency in a job relating to information technology for not less than a 2-year period; and
 (D)upon receiving and accepting such employment, such an individual shall be a TechCorps member, which membership may not exceed a 4-year period..
		4.Loan deferment and loan forgiveness
 (a)Loan defermentSection 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended— (1)in subparagraph (C), by striking or at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (E)during which the borrower is serving as a TechCorps member under section 122(a)(6) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(6))..
 (b)Loan forgivenessPart D of title IV of the Higher Education Act of 1965 is amended by adding at the end the following:
				
					460A.Loan forgiveness for TechCorps members
 (a)Program authorizedThe Secretary shall carry out a program of canceling the obligation to repay a qualified loan amount in accordance with subsection (b) for loans made under this part to any borrower who—
 (1)has served as a TechCorps member under section 122(a)(6) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(6)) for not less than a 2-year period; and
 (2)is not in default on any loans for which the borrower seeks forgiveness. (b)Qualified loan amount (1)Two years of serviceThe Secretary shall cancel an amount equal to 50 percent of the loan obligation on any loans made under this part to a borrower described in subsection (a) that are outstanding after the borrower’s completion of 2 years of service as a TechCorps member.
 (2)Additional years of serviceSubject to paragraph (3), with respect to a borrower who receives the loan cancellation under paragraph (1) after the completion of the 2 years of service required under such paragraph, and—
 (A)who serves for an additional year as a TechCorps member upon completion of such 2 years of service, the Secretary shall cancel an amount equal to 50 percent of the loan obligation on any loans made under this part to the borrower that are outstanding after the borrower’s completion of such additional year of service; and
 (B)who serves for a second additional year as a TechCorps member upon completion of the additional year of service described in subparagraph (A), the Secretary shall cancel the loan obligation on any loans made under this part to the borrower that are outstanding after the borrower’s completion of such second additional year of service.
 (3)Maximum amountThe aggregate loan obligation of a borrower that may be cancelled under this section may not exceed the amount equal to the maximum aggregate amount of Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans that may be awarded to a dependent student under this part.
 (c)Tax treatmentThe amount of a loan, and interest on a loan, which is canceled under this section shall not be considered income for purposes of the Internal Revenue Code of 1986.
 (d)Prevention of double benefitsNo borrower may, for the same voluntary service, receive a benefit under both this section and— (1)section 428K;
 (2)section 455(m); or (3)subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 5.GAO Study on IT Staffing needs of the Federal GovernmentNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)study the projected staffing needs for jobs related to information technology in the Federal Government during the 10-year period beginning on the date of enactment of this Act, including the number of such jobs that will become available or will be created during such period; and
 (2)submit to Congress the results of such study. 